DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
As directed by the amendment received on February 12, 2021, claims 1-2 have been amended.  Accordingly, claim 1-2 are currently pending in this application.
Response to Amendment
The amendments filed with the written response received on February 12, 2021, have been considered and an action on the merits follows.  Any objections and rejections previously put forth in the Office Action dated November 19, 2020, are hereby withdrawn unless specifically noted below.
Drawings
The drawings were received on February 12, 2021.  These drawings are unacceptable.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "5" and "22" have both been used to designate the “supporting part” in Fig. 2.  If meant to refer to the base wall underneath the supporting part in Fig. 2, reference character 5 should be accompanied by a dashed lead line.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,765,171 to Shepherd et al. (hereinafter, “Shepherd”) in view of U.S. Patent Application Publication No. 2010/0313450 to Morgan (hereinafter, “Morgan”).
Regarding claim 1, Shepherd teaches an inner pad reinforcement device of a sole (Abstract, Figs. 1-4), comprising: an insole (sole member (28)) having a forefoot zone (toe and ball regions (52, 50), an arch zone (midfoot region (48)), and a heel zone (heel region (46))(See also annotated Fig. 4 below), the insole (28) including a shoe heel (30), and the shoe heel (30) having a cavity (70) formed therein with an open top end and a closed bottom end (Fig. 4; top end of heel cavity (70) is open and bottom end is closed), the insole (28) further including a base wall extending between opposing ends thereof (Fig. 3; base wall proximate reference character (56) extends between opposing ends of sole member (28)), the insole (28) further including a top wall (top surface (54)) disposed in spaced relationship with respect to the base wall (top surface (54) is spaced from base wall of sole member (28)) and extending about a peripheral edge of the insole (top surface (54) extends about peripheral edge of sole member (28)), the insole (28) further including a lateral wall extending between the base wall and the top wall (See annotated Fig. 4 below; lateral wall extending between top surface (54) and bottom wall of sole member (28)) to circumscribe the peripheral edge of the insole (lateral wall of sole member (28) circumscribes peripheral edge of sole member (28)), and an accommodation zone (lower sole cavity (56)) being bounded by the base wall, the top wall, and the lateral wall (See annotated Fig. 4 below; cavity (56) is bounded by top surface (54), bottom wall, and lateral wall of sole member (28)); and a reinforcement unit (32) including a heel seat (78) configured to be inserted into the cavity (Fig. 4; Col. 4, lines 38-42), the reinforcement unit (32) further including a supporting part (76) extending from a top of the heel seat (78) to a distal end of the supporting part (portion (76) extends from top of heel portion (78) to a distal end), wherein the heel seat (78) is received in the cavity (70) of the shoe heel (30) and the supporting part (76) thereby extending from the heel zone to a proximal end of the forefoot zone of the insole (Annotated Fig. 4; portion (76) extends from heel zone to forefoot zone), and a portion of the distal end of the supporting part (76) is received in the accommodation zone (56) to thereby affix the reinforcement unit (32) to the insole (Fig. 4; distal end of portion (76) is received and frictionally secured in cavity (56)).

    PNG
    media_image1.png
    317
    676
    media_image1.png
    Greyscale

Annotated portion of Fig. 4 of Shepherd
not explicitly teach a shoe heel integrally formed in one piece formation therewith at the heel zone.
However, Morgan, in a related footwear art, is directed to a footwear construction having a multilayer sole construction that is fitted together (Abstract; Fig. 2).  Specifically, Morgan teaches a shoe heel integrally formed in one piece formation therewith at the heel zone (Fig. 2; shoe heel is integrally formed in one piece formation on portion of sole).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to modify the heel and sole member of Shepherd to be formed integrally with one another as disclosed by Morgan.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to modify the heel and sole member of Shepherd to be formed integrally with one another as disclosed by Morgan in order to reduce the number of separate steps required in the manufacturing process of the shoe of Shepherd.
Moreover, it has been held that the use of a one piece (i.e., integral) construction instead of a structure disclosed in the prior art comprising several parts secured together as a single unit would be merely a matter of obvious engineering choice. See MPEP 2144.04(V)(B).  That said, Shepherd discloses the claimed invention of claim 1 except for the shoe heel being integrally formed in one piece formation therewith at the heel zone.  However, this limitation does not make the claim patentably distinct over the construction of Shepherd.  It would have been obvious for one of ordinary skill in the art at the time of filing to form the heel of Shepherd integrally with the sole member (i.e., insole) since, as discussed above, it has been held that constructing a structure formerly of several parts in one piece involves only routine skill in the art.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,765,171 to Shepherd et al. (hereinafter, “Shepherd”) in view of U.S. Patent Application Publication No. 2010/0313450 to Morgan (hereinafter, “Morgan”) and further in view of U.S. Patent Application Publication No. 2010/0319221 to McClaskie (hereinafter, “McClaskie”).
Regarding claim 2, Shepherd and Morgan teach the limitations of claim 1 as discussed above.  That said, Shepherd and Morgan do not teach a concave groove is formed on an outwardly-facing portion of the lateral wall of the insole for engaging with a periphery of a shoe upper and being sewn therat by a sewing thread extending through the concave groove portion of the lateral wall to thereby fix the shoe upper to the insole.
However, McClaskie, in a related footwear art, is directed to a shoe construction including one or more sole portions attached to a shoe upper.  McClaskie further discloses a shoe construction having a shoe upper that is stitched to a sole portion along a raised lateral wall. (See McClaskie, abstract and annotated Fig. 1 below).  Specifically, McClaskie teaches a concave groove (channel (14)) is formed on an outwardly-facing portion of the lateral wall of the insole (channel (14) is formed on an outward-facing portion of raised lateral wall of sole (12)) for engaging with a periphery of a shoe upper (See annotated Fig. 1 below; channel (14) engages periphery of shoe upper (11)) and being sewn therat by a sewing thread (stitch (13)) extending through the concave groove portion of the lateral wall to thereby fix the shoe upper to the insole (stitch (13) passes through groove portion to secure upper (11) to sole (12)).

    PNG
    media_image2.png
    315
    589
    media_image2.png
    Greyscale

Annotated Fig. 1 of McClaskie
.
Response to Arguments
Applicant’s arguments, filed on February 12, 2021, with respect to the rejections under 35 U.S.C. 102 and 103 of claims 1 and 2, respectively, have been considered but are moot because the arguments do not apply to the current grounds of rejection.  In view of Applicant’s amendment, the search has been updated, and new prior art has been identified and applied.  Applicant’s arguments, which appear to be drawn only to the newly amended limitations and previously presented rejections, have been considered but are moot in view of the new grounds of rejection.
Regarding Applicant’s arguments directed to the McClaskie reference, it should be noted that even though the McClaskie reference was previously relied upon in the Office Action dated November 19, 2020, for teaching the limitations of claim 2, Applicant has only discussed the McClaskie reference with respect to the limitations of newly amended claim 1.  Furthermore, Applicant does not explicitly discuss the McClaskie reference with regards to dependent claim 2, but instead merely states that claim 2 “is believed to contain further patentably distinguishable subject matter”. (See Applicant’s Response, pages 19-20).  These arguments with respect to claim 2 amount to a general allegation that the claim defines a patentable invention without 
Therefore, Applicant’s arguments have not been found convincing for the reasons set forth above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 2015/0366287 to Ribeiro de Figueiredo and US 2014/0075791 to Smith both disclose footwear that include sole portions that have overhanging lip portions around a periphery of a sole cavity.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MARCHEWKA whose telephone number is (571) 272-4038.  The examiner can normally be reached on M-F: 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON T OSTRUP can be reached on (571) 272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW R MARCHEWKA/Examiner, Art Unit 3732                                                                                                                                                                                                        

/CLINTON T OSTRUP/Supervisory Patent Examiner, Art Unit 3732